Citation Nr: 1002225	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a separate disability rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1976 to 
April 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for nonspecific 
urethritis and assigned a noncompensable rating.  The Veteran 
also appealed a January 2000 rating decision that continued a 
20 percent rating for hypertension.

The Board remanded the claim for a higher initial rating for 
nonspecific urethritis in January 2000 and remanded that 
claim and the hypertension claim in July 2004. 

In July 2007, the RO assigned a 10 percent rating for 
nonspecific urethritis effective December 21, 1999, and a 40 
percent rating effective January 4, 2007.  The Veteran 
continued his appeal for higher initial ratings for 
nonspecific urethritis.

The Veteran requested service connection for prostatitis and 
cystitis.  In a July 2007 rating decision, the RO added 
prostatitis and cystitis to the service-connected nonspecific 
urethritis disability.

In April 2008, the Board granted a 40 percent disability 
rating for nonspecific urethritis for that portion of the 
appeals period prior to January 4, 2007 and denied a 
disability rating in excess of 40 percent for nonspecific 
urethritis for the entire appeals period.  In addition, the 
Board denied entitlement to a disability rating in excess of 
20 percent for hypertension.  Finally, the Board found that 
it had jurisdiction over the rating for headaches by virtue 
of the notice of disagreement filed in June 2000.  The Board 
noted that it included the issue for a separate rating for 
headaches on the title page of the decision; however, at that 
time, the Board characterized the issue as entitlement to an 
initial compensable disability rating for headaches.  The 
Board has recharacterized the issue as stated on the title 
page of this remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran has been service-connected for hypertension with 
headaches since November 1988.  As such, service connection 
for headaches is already in effect.  The issue to be 
determined is whether the Veteran's service-connected 
headaches warrant a separate disability rating from his 
service-connected hypertension.  The Board notes that, except 
as otherwise provided in the VA Schedule for Rating Schedule 
Disabilities, all disabilities, including those arising from 
a single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 ( the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

A November 2002 VA compensation examination report contains a 
medical opinion that dissociates the Veteran's service-
connected headaches from his service-connected hypertension.  
In addition, a June 2005 examiner opined that it was not at 
least as likely as not that the Veteran's tension headaches 
are related to his blood pressure.  

Subsequent to the Board's April 2008 decision and remand, the 
RO adjudicated the issue of entitlement to a separate 
disability rating for headaches as a claim for entitlement to 
service connection; however, as noted above, service 
connection is already in effect for headaches, and has been 
in effect since 1988.  On remand, the RO should provide the 
Veteran with an examination to determine the current nature 
and severity of the Veteran's service-connected headaches and 
whether the symptomatology of the Veteran's service-connected 
headaches are similar to the symptoms of his service-
connected hypertension.  After the examination, the RO should 
evaluate whether a separate disability rating should be 
assigned for the Veteran's service-connected headaches, based 
upon the holding in Esteban, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded an 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of the Veteran's 
service-connected headaches and whether 
the symptomatology of the Veteran's 
service-connected headaches are similar 
to the symptoms of his service-connected 
hypertension.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiner should offer an opinion as 
to (1) current nature and severity of the 
Veteran's service-connected headaches, 
and (2) whether the symptomatology of the 
Veteran's service-connected headaches are 
similar to the symptoms of his service-
connected hypertension.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the issue of 
whether a separate disability rating for 
the Veteran's service-connected 
headaches, pursuant to the holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
is warranted.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

